Case 1:20-cr-00578-LAK Document 18 Filed 01/07/21 Page 1 of 2

LAW OFFICE OF SARAH KUNSTLER

315 FLATBUSH AVENUE #103 © BROOKLYN, NEW YORK 11217

(718) 783-3682 ¢ FAX (347) 402-2014 * KUNSTLERLAW.NET
The Honorable Lewis A. Kaplan

January 6th, 2021 MEMO ENDORSED
United States District Judge

Southern District of New York Re: United States v. Philip Reichenthal

500 Pearl Street 20 Cr. 00578 (LAK)
New York, NY 10007

Dear Judge Kaplan:

[am the CJA attorney appointed to represent Philip Reichenthal in the above-captioned
matter. I write to request a three-month adjournment of the current motion schedule. In addition,
we respectfully request that this Court remove the condition of his release that requires him to
seek employment. The government consents to these requests.

Since Mr. Reichenthal’s arrest in this case, his life has been consumed by medical
appointments. While originally scheduled for surgery on December 12, 2020 to remove
cancerous tumors from one of his kidneys, both of which are afflicted, this surgery was
postponed because Mr. Reichenthal was unable to get medical clearance due to his severe
cervical stenosis, which requires the signoff of a neurologist. In addition, a biopsy on Mr.
Reichenthal’s lungs, originally scheduled for December 28, 2020, is now postponed, because the
surgeon wants MRIs and CT scans of Mr. Reichental’s entire body in order to better understand
the breadth of the spread of the cancer before operating. Once Mr. Reichenthal is cleared by a
neurologist, the first kidney surgery will be scheduled. The second kidney surgery will follow
after a period of recuperation. The lung surgery will likely follow the kidney surgeries. A list of
Mr. Reichenthal’s active diagnoses, printed from his electronic medical record, is attached. A
redacted copy of this medical record is filed on the public docket.

Mr. Reichenthal is understandably preoccupied, by his health and uncertain prognosis,
and by incessant medical appointments and testing. Parenthetically, my client is heavily
medicated, and it is difficult to communicate with him effectively about his case. At this point in
time, he does not have the physical stamina or the mental focus to assist me with his defense.
There are nearly 11 gigabytes of discovery, which is the equivalent of approximately 11,000
bankers boxes of material. | am in the process reviewing this material with diligence, but without
the assistance of my client, it is difficult for me to make decisions about motions by the January
31 deadline or to begin to negotiate a plea.

Given this reality, we ask the Court to adjourn the motion schedule for three months,
until April 30, 2021, and ask the Court to exclude time until that date. In addition, in light of Mr.
Reichenthal’s poor health, we respectfully request that this Court remove the condition of his
release that requires him to seek employment.

Thank you for your kind consideration of these requests.
Case 1:20-cr-00578-LAK Document 18 Filed 01/07/21 Page 2 of 2

Memorandum Endorsement United States v. Reichenthal, 20-cr-0578 (LAK)

The application is granted. The bail condition that defendant seek employment is
vacated. Defendant shall file any motions on or before April 30, 2021. The government shall file
any opposition to any such motions on or before May 28, 2021, Defendant shall file any reply papers
on or before June 5, 2021. The oral argument or conference previously scheduled for March 31,
2021 at 4 pm is adjourned until June 15, 2021. Time is excluded for Speedy Trial Act purposes
from today to and including June 15, 2021. The interests of justice served thereby, including the
defendant’s need to devote his attention to dealing with his extensive health problems and the
difficulty that doing so creates for him to focus appropriately and sufficiently on preparing for trial,
outweigh the interests of the defendant and the public in a speedy trial.

Lewi¥ AvKéplan

United States District Judge

SO ORDERED.

Dated: January 7, 2021
